92 N.Y.2d 884 (1998)
In the Matter of Roosevelt C. Bentley, Appellant,
v.
Joseph A. Demskie, as Superintendent of Woodbourne Correctional Facility, et al., Respondents.
Court of Appeals of the State of New York.
Submitted June 8, 1998
Decided August 27, 1998.
On the Court's own motion, appeal, insofar as taken from *885 that part of the Appellate Division order which affirmed the dismissal of appellant's motion for summary judgment and default judgement, dismissed, without costs, upon the ground that that part of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the dismissal of appellant's motion for summary judgment and a default judgment, dismissed, without costs, upon the ground that that part of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.